Exhibit 15.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements of Elbit Vision Systems Ltd. (the “Company”) on Form S-8 (File No. 333-144991) of our report dated April 29, 2015, relating to the consolidated financial statements of the Company included in this Annual Report on Form 20-F for the year ended December 31, 2014. Brightman Almagor Zohar & Co. Certified Public Accountants A Member of Deloitte Touche Tohmatsu Limited Tel-Aviv, Israel April 29, 2015
